DETAILED ACTION
“This office action replaces the Notice of Allowance mailed on 09/28/2021”

In application filed on 11/07/2018, Claims 1, 3, 5-7, 8, 11-12 and 13-15 are pending. Claims 1, 3, 5-7, 8, 11-12 and 13-15 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020, 11/24/2020, 07/15/2020, 02/27/2020, 07/22/2019 and 11/07/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Page 6, filed on 09/08/2021, with respect to the 35 U.S.C. §102 rejections on amended independent claims 1 and 13 has been fully considered and are persuasive.
Applicant argues: 
["Applicant respectfully submits that independent claims 1 and 13 are novel in view of the present amendments and following remarks. In particular, claim 1 is amended to recite the following features which are not disclosed in Lemmo:
(i) "a sensor to sense an electrical conductivity of a fluid passing through the channel"
(ii) "a controller configured to determine whether the sensed electrical conductivity of the fluid meets a predetermined condition and configured to perform a predefined action in response to the sensed electrical conductivity of the fluid meeting the predetermined condition" 
(iii) "wherein the predefined action includes at least one of changing a dispensing location of the fluid contained in the foyer, changing an order in which the fluid contained in the foyer and another fluid contained in another foyer are dispensed, changing a quantity of fluid dispensed into a well, dispensing a second fluid into a well into which the fluid was dispensed, and dispensing the second fluid at a specific time following a determination that the sensed electrical conductivity of the fluid meets the predetermined condition]

Applicant’s arguments with respect to independent claims 1 and 13 has been considered and are persuasive.
Therefore, the rejections of Claims 3, 5-7 and 15 are withdrawn by virtue of dependency on independent Claims 1 and 13. 

Election/Restrictions
Restriction is withdrawn as a result of the arguments submitted by the Attorney over the phone. 
s 1, 3, 5-7 and 13-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 11-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/30/202 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1, 3, 5-7, 8, 11-12 and 13-15 are allowed.
The following is an examiner's statement of reasons for allowance:

Claims 1, 3, 5-7, 8, 11-12 and 13-15  are allowed in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims 1, 8 and 13 as a whole disclose the recitations of claims 1, 8  and 13  limitations with regards to (i) "a sensor to sense an electrical conductivity of a fluid passing through the channel"; (ii) "a controller configured to determine whether the sensed electrical conductivity of the fluid meets a predetermined condition and configured to perform a predefined action in response to the sensed electrical conductivity of the fluid meeting the predetermined condition" ; (iii) "wherein the predefined action includes at least one of changing a dispensing location of the fluid contained in the foyer, changing an order in which the fluid contained in the foyer and another fluid contained in another foyer are dispensed, changing a quantity of fluid dispensed into a well, dispensing a second fluid into a well into which the fluid was dispensed, and dispensing the second fluid at a specific time following a determination that the sensed electrical conductivity of the fluid meets the predetermined condition”, which is not taught by the Lemmo.
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

/OYELEYE ALEXANDER ALABI/ Examiner, Art Unit 1797 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797